DETAILED ACTION
Responsive to the claims filed March 14, 2020. Claims 1-20 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levinson et al (US 2017/0132334). 
As per claim 1, Levinson et al teach a method, comprising: 
generating a first simulated environment, wherein the first simulated environment comprises a route for a simulated vehicle; determining a set of locations within the first simulated environment for a set of objects, wherein the set of locations is determined non-deterministically (see at least paragraphs [0114-0117], figs 28-29); 
determining a path for the simulated vehicle based on the route and the set of locations (see at least paragraphs [0118-119]);
 generating a set of simulated environments based on the first simulated environment and the set of locations, wherein: the set of simulated environments comprise the route for the simulated vehicle; and each simulated environment of the set of simulated environments comprises a set of non-deterministically generated objects located at the set of locations; generating a set of images based on the set of simulated environments, the path, and the set of non-deterministically generated objects; and training an end-to-end vehicle guidance model based on the set of images (see at least paragraphs [0146-0154]).  
As per claim 2, Levinson et al teach wherein one or more of: sizes of the set of non-deterministically generated objects are selected non- deterministically; shapes of the set of non-deterministically generated objects are selected non- deterministically; and orientations of the set of non-deterministically generated objects are selected non- deterministically (see at least paragraph [0159]).  
As per claim 3, Levinson et al teach wherein generating the set of images comprises: driving simulated vehicle along the path in each simulated environment of the set of simulated environments; and obtaining the set of images as the simulated vehicle drives along the path in each simulated environment of the set of simulated environments (see at least paragraph [0150-0151]).    
As per claim 4, Levinson et al teach wherein each simulated environment of the set of simulated environments comprises a non-deterministically selected weather condition (see at least paragraphs [0059, 0146]).  
As per claim 5, Levinson et al teach wherein each simulated environment of the set of simulated environments comprises a non-deterministically selected lighting condition (see at least paragraphs [0059, 0146]).    
As per claim 6, Levinson et al teach wherein the path for the simulated vehicle is determined further based on user input (see at least paragraphs [0121, 0125]).  
As per claim 7, Levinson et al teach wherein: a subset of the set of non-deterministically generated objects move within a respective simulated environment; and the path for the simulated vehicle is further based on movements of the subset of the set of non-deterministically generated objects (see at least paragraph [0159]).  
As per claim 8, Levinson et al teach wherein: the set of images depict views of the set of simulated environments, and wherein the views of the set of simulated environments correspond to a location of a sensor within a vehicle associated with the simulated vehicle (see at least paragraphs [0150-0151]).  
As per claim 9, Levinson et al teach wherein: the end-to-end vehicle guidance model comprises a deep driving neural network configured to receive a stream of images as input and generate corresponding steering commands as output; and the steering command indicates one or more of a direction and an angle of movement for the simulated vehicle (see at least paragraph [0155]).  
As per claim 10, Levinson et al teach wherein the set of non-deterministically generated objects comprises one or more of unrealistic objects and realistic objects (see at least paragraphs [0114, 0159]).  
As per claim 11, Levinson et al teach tagging the set of images based on one or more of the set of simulated environments, the set of locations, and the set of non-deterministically generated objects (see at least paragraph [0065]).
Claims 12-20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMSEY REFAI
Primary Examiner
Art Unit 3661


/RAMSEY REFAI/Primary Examiner, Art Unit 3661